Title: From John Adams to Benjamin Rush, 26 February 1812
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy Feb. 26 1812

I shall expect your long letter; but I ought not to wish it with impatience: for you have such demands upon you for your time that I wonder how you can spare any to write answers to my impertinances, the astonishment of your family at my vivacity—is very just—Rochefaucault says when a mans vivacity increases with years it becomes frenzy at last nothing is indeed more ridiculous than an old man more than three quarters of a hundred rattling like a boy of fifteen at school or at College. I am ashamed of it yet ten to one I shall fall into it again before I finish this letter: for I feel at least fory years younger when I am writing to you—Martinus Scriblerus would pronounce my imagery, to be drawn from a lower deep than the lowest deep of the Bathos there is no delicacy in it. Swift, whose wild imagination could create Brobdignagians and Lilleputions and the thousand wonders of his travels and fables calculate every figure with mathematical exactness and not an image or a metaphor is admitted that is not neat exact and compleat though every word in his prose and verse, comes as natural and flows as easy as water down an uniform inclined plain yet I cannot conceive it possibly could be accomplished without the most profound patience and obstinate determined study—I dare say he copied over all he wrote as often as Demosthenes copied Thucidides, I would not undertake to write one page of Swifts poetry or prose under half a year—And yet Dr Blair has convicted him of breaking Priscians head in a number of instances.
I thank you, Sir and your Lady for your kind civilities to my modest amiable and ingenious young Nephew Mr. Richard Cranch Norton he has gratefully acknowledged his obligations to your family in his letters to his own here. The renovation of an ancient Correspondence has been an agreeable circumstance. It cannot last long, for one party must very soon yield to nature her dues. But I am surprised to find that a winter journey on horseback of ninety miles is performed to visit a plantation! I would not undertake it for the fee simple of the United States with unlimited dominion over thier inhabitants with thier own consent. I am afraid My friend Jefferson has become worldly minded. For my self I care nothing about this world except as it is a part of a system of which the remotest fixed Star in the Gallaxy or in Herschells Nubulae and every satilte about it is as assential to ours yet I am anxious for my children Grand children Country,  Europe at times as Fisher Ames—such incongruous creatures we are and such we must be till we take our lessons from the great teacher—to whom I am desirous of going to school as soon as eternal Wisdom shall think fit

John Adams
